Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 15, 2020.




                                                    In The

                               Fourteenth Court of Appeals

                                          NO. 14-20-00291-CR


                         JAMIE VINCENTE MORENO, Appellant

                                                       V.

                               THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                Tarrant County, Texas1
                           Trial Court Cause No. 1289420D


                                   MEMORANDUM OPINION

        Appellant Jamie Vincente Moreno has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not

1
  The Second Court of Appeals transferred this appeal to our court pursuant to an order of the Texas Supreme Court
issued on March 31, 2020.
delivered an opinion, we grant appellant’s request.

      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.

                                  PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.

Do Not Publish – Tex. R. App. P. 47.2(b)